Citation Nr: 0521752	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  04-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an anxiety disorder 
claimed as a nerve condition, including as associated with 
exposure to missile fuel.

2.  Entitlement to service connection for irritable bowel 
syndrome, ulcers and/or stomach problems, including as 
associated with exposure to missile fuel.

3.  Entitlement to service connection for hypothyroidism, 
status post thyroid removal due to tumors and cysts, 
including as associated to exposure to missile fuel.

4.  Entitlement to service connection for birth defects of 
the veteran's children and grandchildren, including as 
associated to exposure to missile fuel.

5.  Entitlement to service connection for a low B-12 level, 
including as associated with exposure to missile fuel.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas, which denied the 
veteran's claims of entitlement to service connection for an 
anxiety disorder; irritable bowel syndrome ulcers and/or 
stomach problems; hypothyroidism status post thyroid removal 
due to tumors and cysts; birth defects of his children and 
grandchildren; and a low B-12 level.

Procedural history

Also in the April 2003 rating decision, the veteran was 
denied service connection for headaches, residuals of 
radiation exposure, a heart condition, status post 
angioplasty, tumors, eye problems, dizziness and vertigo, 
numbness and tingling of the hands and feet, memory loss and 
hearing loss.  He was also denied entitlement to dental 
benefits and total disability based on individual 
unemployability (TDIU).  The veteran submitted a vague notice 
of disagreement in May 2003.  The RO sent a letter to the 
veteran in May 2003, asking him to specify precisely which 
issues he intended to appeal.  The veteran submitted an 
undated response to clarify the issues on appeal.  He 
indicated that he would like his claim for service connection 
for hypothyroidism to encompass his claim for service 
connection for tumors, which is reflected on the first page 
of this decision.

He also indicated that he was not claiming entitlement to 
service connection for eye problems, as he did not have any.  
He stated that he never felt or suggested that any headaches, 
heart problems, numbness and tingling in the hands and feet 
or hearing loss were caused by missile fuel exposure, and he 
emphasized that he no longer had problems with headaches.  He 
then went on to say that he did not claim any residuals of 
radiation exposure "other than headaches and poor memory," 
and that he suffered from problems with dizziness and vertigo 
"since my release from service but I am unable to directly 
relate this to the chemicals."  The veteran did not comment 
on the TDIU claim.  The RO included all issues except for the 
eye claim, the hearing loss claim, the dental claim, and the 
TDIU claim in the January 2004 statement of the case (SOC).  
Although the veteran indicated disagreement with the dental 
claim, the RO informed the veteran in the January 2004 SOC 
that this claim was not a compensation issue and was 
erroneously included in the compensation rating decision in 
April 2003.  The SOC then stated "If the veteran desires 
dental treatment he should apply to the VAMC dental clinic 
and they will request a dental trauma rating from us."  

On his March 2004 substantive appeal (VA Form 9), the veteran 
narrowed his appeal down to the issues of entitlement to 
service connection for an anxiety disorder, irritable bowel 
syndrome, ulcers and/or other stomach problems, 
hyperthyroidism, status post thyroid removal due to tumors 
and cysts, birth defects of children and grandchildren, and a 
low B-12 level.  Therefore, based on this procedural history, 
the Board finds that the issues currently on appeal are the 
issues as phrased on the title page of this decision.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA).
The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing which was conducted at 
the North Little Rock RO in November 2004.  The transcript of 
the hearing is associated with the veteran's VA claims 
folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The veteran is seeking entitlement to service connection for 
an anxiety disorder, irritable bowel syndrome, ulcers and/or 
stomach problems, hypothyroidism, status post thyroid removal 
due to tumors and cysts, birth defects of his children and 
grandchildren and a low B-12 level.  Specifically, the 
veteran argues that these conditions are due to exposure to 
missile fuel in service.

Reasons for Remand

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  After a 
review of the record, the Board has determined that although 
the RO sent the veteran a letter in March 2002, that letter 
did not satisfy the requirements of the VCAA for a number of 
reasons.  

First, the March 2002 VCAA letter did not identify the 
evidentiary requirements needed in order to satisfy the 
veteran's claims for service connection.  The letter stated 
that "it will be necessary for you to submit additional 
evidence to show that these conditions you are claiming have 
existed continuously since you were discharged from 
service."  The letter did not mention the requirements of an 
in-service disease or injury, a current disability and a 
medical nexus opinion linking the two.  Second, and perhaps 
more crucially, the letter did not advise the veteran of 
which part, if any, of the additional evidence was to be 
provided by the veteran and which part, if any, VA would 
attempt to obtain on behalf of the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that a letter from VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
requirements of the VCAA).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  If, as here, the record has a procedural defect 
with respect to the notice required under the VCAA, this may 
no longer be cured by the Board.  The Board must remand the 
case to the agency of original jurisdiction because the 
record does not show that the veteran was provided adequate 
notice under the VCAA and the Board is without authority to 
do so.  

Additionally submitted evidence

In January 2005, the veteran submitted morning reports, a 
statement from D.E. and medical treatment records of his 
wife.  These records were not previously associated with the 
veteran's claims file and are relevant to the veteran's 
service connection claims.  This evidence has not been 
considered by the RO, and no waiver of such consideration is 
of record.  See 38 C.F.R. §§ 19.31, 20.1304 (2004).  The 
Board made attempts to secure a waiver from the veteran or 
his representative including sending the veteran a letter, 
dated in July 2005, giving him the opportunity to waive RO 
consideration of this evidence in the first instance.  
However, the veteran returned a form on which he indicated 
that he did not wish to waive his right to RO review in the 
first instance and requested the Board to remand his case.  
This case must therefore be returned to the agency of 
original jurisdiction for readjudication.  See Disabled 
American Veterans, supra (VA regulation allowing the Board to 
consider additional evidence without remanding case to the 
agency of original jurisdiction for initial consideration was 
invalid).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, in particular notifying the 
veteran of the evidentiary requirements 
for service connection claims as well as 
the kinds of evidence he needs to submit 
and that which will be obtained by VA.  

2.  Following the completion of the 
foregoing development, VBA should 
readjudicate the veteran's claims, to 
include consideration of morning 
reports, a statement from D.E., and his 
wife's medical treatment records 
submitted in January 2005.  If the 
claims remain denied, VBA should issue a 
supplemental statement of the case, and 
the veteran and his representative 
should be allowed an appropriate period 
of time for response.  Thereafter, the 
claims folder should be returned to the 
Board for further appellate review if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




